
	

113 S1008 IS: Keep Knives Out of Our Skies Act
U.S. Senate
2013-05-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 1008
		IN THE SENATE OF THE UNITED STATES
		
			May 22, 2013
			Mr. Schumer (for
			 himself, Mrs. Gillibrand,
			 Mr. Lautenberg, Mr. Menendez, and Ms.
			 Murkowski) introduced the following bill; which was read twice and
			 referred to the Committee on Commerce,
			 Science, and Transportation
		
		A BILL
		To prohibit the Secretary of Homeland Security from
		  implementing proposed policy changes that would permit passengers to carry
		  small, non-locking knives on aircraft.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Keep Knives Out of Our Skies
			 Act.
		2.Prohibition on
			 implementation of policy change to permit small, non-locking knives on
			 aircraft
			(a)In
			 generalNotwithstanding any
			 other provision of law, on and after the date of the enactment of this Act, the
			 Secretary of Homeland Security may not implement any change to the prohibited
			 items list of the Transportation Security Administration that would permit
			 passengers to carry small, non-locking knives through passenger screening
			 checkpoints at airports, into sterile areas at airports, or on board passenger
			 aircraft.
			(b)Prohibited
			 items list definedIn this section, the term prohibited
			 items list means the list of items passengers are prohibited from
			 carrying as accessible property or on their persons through passenger screening
			 checkpoints at airports, into sterile areas at airports, and on board passenger
			 aircraft pursuant to section 1540.111 of title 49, Code of Federal Regulations
			 (as in effect on January 1, 2013).
			
